AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON SEPTEMBER 20, 2011 File No. 033-42484 File No. 811-06400 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 159/X/ AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 160 /X/ THE ADVISORS’ INNER CIRCLE FUND (Exact Name of Registrant as Specified in Charter) BOSTON, MASSACHUSETTS 02110 (Address of Principal Executive Offices, Zip Code) Registrant’s Telephone Number, including Area Code (800) 932-7781 Philip T. Masterson c/o SEI Corporation One Freedom Valley Drive Oaks, Pennsylvania 19456 (Name and Address of Agent for Service) Copies to: Timothy W. Levin, Esquire Christopher D. Menconi Morgan, Lewis & Bockius LLP Morgan, Lewis & Bockius LLP 1701 Market Street 1111 Pennsylvania Avenue, NW Philadelphia, Pennsylvania 19103 Washington, DC20004 It is proposed that this filing become effective (check appropriate box) /X/Immediately upon filing pursuant to paragraph (b) / /On [date] pursuant to paragraph (b) / /60 days after filing pursuant to paragraph (a)(1) / /75 days after filing pursuant to paragraph (a)(2) / / On [date] pursuant to paragraph (a) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 159 relates solely to the Cambiar Opportunity Fund, Cambiar International Equity Fund, Cambiar Small Cap Fund, Cambiar Aggressive Value Fund and Cambiar Smid 30 Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 159 to Registration Statement No. 033-42484 to be signed on its behalf by the undersigned, duly authorized, in the City of Oaks, Commonwealth of Pennsylvania on the 20th day of September, 2011. THE ADVISORS’ INNER CIRCLE FUND By: * Philip T. Masterson President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. Signature Trustee September 20, 2011 /s/ * Trustee September 20, 2011 Charles E. Carlbom /s/ * Trustee September 20, 2011 John K. Darr /s/ * Trustee September 20, 2011 William M. Doran /s/ Trustee September 20, 2011 Mitchell A. Johnson /s/ * Trustee September 20, 2011 Betty L. Krikorian /s/ * Trustee September 20, 2011 Robert A. Nesher /s/ * Trustee September 20, 2011 James M. Storey /s/ * Trustee September 20, 2011 George J. Sullivan, Jr. /s/ * President September 20, 2011 Philip T. Masterson /s/ * Treasurer, Controller & September 20, 2011 Michael Lawson Chief Financial Officer * By: /s/ Dianne M. Sulzbach *Dianne M. Sulzbach, pursuant to Power of Attorney Exhibit Index Exhibit NumberDescription EX-101.INS XBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Labels Linkbase EX-101.PREXBRL Taxomony Extension Presentation Linkbase
